DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Dec. 1, 2021 has been entered. Claims 1, 3, 7-11 and 15-22 are pending. Claims 1, 3 and 9-11 have been amended. Claims 2, 4-5 and 12-14 have been cancelled. Claims 15-20 are withdrawn as being directed towards a non-elected process. Claims 21-22 are new. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 7-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Spelman et al. (US 2013/0209658 A1; August 15, 2013) in view of Bell et al. (US 2014/0342043 A1; Nov. 20, 2014).
Regarding claim 1, Spelman discloses a high solubility natural sweetener composition comprising steviol glycoside and a food grade non-aqueous solvent that can be 1,3-propanediol ([0006], [0009] and [0044]). 
Spelman discloses that the composition can be a liquid composition ([0011]). 
Spelman further teaches that the composition is a food composition that includes additives such as flavorings ([0017], [0029], [0062] and [0063]).
With respect to the composition being free of water, Spelman teaches that the non-aqueous solvent (e.g. 1,3-propandiol) can be present in an amount of 995,000 ppm, which is 99.5% ([0009], [0044], [0048]). Spelman further discloses that the composition only has to include one steviol glycoside and 1,3-propaneiol  as the non-aqueous solvent ([0003]). While Spelman lists additional components, such components are not required by Spelman. 
Therefore, as Spelman teaches that the composition comprises one steviol glycoside and a non-aqueous solvent, 1,3-propandiol, in an amount of 99.5%, the composition of Spelman is considered to be substantially free of water. 
With respect to the composition being completely free of water, Spelman discloses one steviol glycoside and a non-aqueous solvent, 1,3-propandiol present in an amount of 99.5% with the balance being water, while the present claims require the composition being free of water.
In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 0.5% disclosed by Spelman and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 0% disclosed in the present claims is but an obvious variant of the amounts disclosed in Spelman, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Therefore, absent a showing of criticality that 0% (claimed) water versus 0.5% water (Spelman) results in a new or unexpected product, the claimed composition is obvious over Spelman as Spelman is considered to be substantially free of water.
While Spelman discloses that the sweetener composition comprises steviol glycoside that can include rebaudioside A, B, C, D, E or F, Spelman is silent with respect to the steviol glycoside being rebaudioside M. 
Bell discloses a rebaudioside sweetener composition that include rebaudioside M ([0006]). Bell teaches that rebaudioside M has a sweetness intensity significantly higher than Reb A, and also provides beverages and other food products with a more desirable 
It would have been obvious to one of ordinary skill in the art to use Reb M as the steviol glycoside in the composition of Spelman. Bell discloses the benefits of using Reb M over other steviol glycosides, and therefore using Reb M in the composition of Spelman would predictably give the composition of Spelman with a greater sweetness intensity and a more desirable taste profile. 
With respect to the composition being free of sweetening agents other than Reb M, Spelman discloses that the composition only has to include one steviol glycoside and 1,3-propaneiol ([0003]). While Spelman lists additional components, such components are not required by Spelman. 
Therefore, Spelman in view of Bell discloses that the composition is substantially free of sweetening agents other than the steviol glycoside component, which is Reb M.  
Regarding the amounts of each component, Spelman teaches that 1,3-propanediol, the food grade non-aqueous solvent, is present in an amount of about 1,000 ppm to about 995,000 ppm, which is about 0.1% to about 99.5% ([0003] and [0044]) and overlaps the claimed range of 60% to 80%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Spelman and Bell further teach that steviol glycoside, Reb M, is present in an amount of about 5,000 ppm to about 300,000 ppm ([0003]), which is about 0.5% to about 30% and overlaps the claimed range of 4% to 15%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie 
Spelman further teaches that the composition is a food composition that includes additives such as flavorings ([0017], [0029], [0062] and [0063]).
Spelman discloses examples wherein the flavor can be present in an amount of 11% (Example 6 [0099]) vanilla flavor in an amount of 0.5% (Example 8 [0101]), while the instant claim requires an amount of 15% to 30%. 
It is apparent, however, that the instantly claimed amount of 15% and that taught by Spelman are so close to each other that where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
          It therefore would have been obvious to one of ordinary skill in the art that the amount of 15% disclosed in the present claims is but an obvious variant of the amounts disclosed in Spelman, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Further, there is nothing new or unexpected regarding adding a higher amount of flavoring, as it would predictably add more flavor to the composition and is therefore an obvious variant over Spelman depending on the desired taste profile of the composition. 
From In re Levin, 84 USPQ 232 p. 234


    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding claim 3, Spelman discloses that the composition can include sucrose ([0029]), which is known in the art as white table sugar. 
Furthermore, Bell discloses that the sweetener composition is part of a food product that can include brown sugar flavoring ([0058]). 
It would have been obvious one of ordinary skill in the art to include brown sugar flavoring in the composition of Spelman depending on the intended food composition and the desired taste profile as different food compositions require different types of flavoring and sweeteners.  
Regarding claim 7, Spelman discloses propylene glycol in [0009], but does not discloses that it is required (See Examples) as 1,3-propanediol can be used instead as the non-aqueous solvent. Therefore, Spelman discloses that the composition can be substantially free of propylene glycol.
Regarding claim 8, Spelman discloses that the composition further includes glycerol ([0030]). 
Regarding claim 9, Spelman teaches that 1,3-propanediol, the food grade non-aqueous solvent, is present in an amount of about 1,000 ppm to about 995,000 ppm, which is about 0.1% to about 99.5% ([0003] and [0044]) and overlaps the claimed range prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 10 and 21, Spelman teaches that the steviol glycoside is present in an amount of about 5,000 ppm to about 300,000 ppm ([0003]), which is about 0.5% to about 30% and overlaps the claimed range of 6% to 8%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, it would have been obvious to include Reb M as taught by Bell in a similar amount as taught by Spelman in the composition of Spelman as Spelman discloses that such amount of suitable in a sweetener composition. 
Regarding claims 11 and 29, as stated above, Spelman further teaches that the composition is a food composition that includes additives such as flavorings ([0017], [0029], [0062] and [0063]).
Spelman discloses examples wherein the flavor can be present in an amount of 11% (Example 6 [0099]) vanilla flavor in an amount of 0.5% (Example 8 [0101]), while the instant claim requires an amount of 27% to 29%. 
It would have been obvious to one of ordinary skill in the art to vary the amount of flavoring depending on the desired taste of the composition. There is nothing new or unexpected regarding adding a higher amount of flavoring, as it would predictably add more flavor to the composition and is therefore an obvious variant over Spelman depending on the desired taste profile of the composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Response to Arguments
Applicant’s amendment has overcome the 112 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments on pages 6-12 with respect to the 103 rejection over Spelman in view of Bell have been fully considered but were not found persuasive. 
Applicant argues that the prior art fails to teach the claimed amounts of each component in the composition. 
This is not found persuasive as applicant has not provided a showing of criticality for the claimed amounts and therefore the claimed amounts are merely obvious variants over the prior art. 
prima facie case of obviousness exists. (MPEP 2144.05 I)
Spelman and Bell further teach that steviol glycoside, Reb M, is present in an amount of about 5,000 ppm to about 300,000 ppm ([0003]), which is about 0.5% to about 30% and overlaps the claimed range of 4% to 15%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) It would have been obvious to include Reb M as taught by Bell in a similar amount as taught by Spelman in the composition of Spelman as Spelman discloses that such amount of suitable in a sweetener composition. 
Spelman further teaches that the composition is a food composition that includes additives such as flavorings ([0017], [0029], [0062] and [0063]).
Spelman discloses examples wherein the flavor can be present in an amount of 11% (Example 6 [0099]) vanilla flavor in an amount of 0.5% (Example 8 [0101]), while the instant claim requires an amount of 15% to 30%. 
It is apparent, however, that the instantly claimed amount of 15% and that taught by Spelman are so close to each other that where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges 
    It would have been obvious to one of ordinary skill in the art to vary the amount of flavoring depending on the desired taste of the composition. There is nothing new or unexpected regarding adding a higher amount of flavoring, as it would predictably add more flavor to the composition and is therefore an obvious variant over Spelman depending on the desired taste profile of the composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Applicant further argues that the composition of Spelman specifically includes water and is therefore not free of water as claimed. Applicant states that the presence of water reduces the solubility of reb M and limits the maximum concentration of reb M.

Spelman further discloses that the composition only has to include one steviol glycoside and 1,3-propaneiol  as the non-aqueous solvent ([0003]). While Spelman lists additional components, such components are not required by Spelman. 
Therefore, as Spelman teaches that the composition comprises one steviol glycoside and a non-aqueous solvent, 1,3-propandiol, in an amount of 99.5%, the composition of Spelman is considered to be substantially free of water. 
With respect to the composition being completely free of water, Spelman discloses one steviol glycoside and a non-aqueous solvent, 1,3-propandiol present in an amount of 99.5% with the balance being water, while the present claims require the composition being free of water.
It is apparent, however, that the instantly claimed amount of 0% and that taught by Spelman are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 0.5% disclosed by Spelman and the amount 
Therefore, absent a showing of criticality that 0% (claimed) water versus 0.5% water (Spelman) results in a new or unexpected product, the claimed composition is obvious over Spelman as Spelman is considered to be substantially free of water.
Applicant further argues that Bell is silent with respect to the composition being substantially free of water. 
This is not found persuasive for the same reasons stated above. Spelman meets the claimed limitation that the composition is “substantially free” of water. The examiner is not relying upon Bell to meet such claim limitation. The examiner is relying upon Bell to teach that it would have bene obvious to use rebaudioside M as the steviol glycoside in Spelman, as rebaudioside M has a sweetness intensity significantly higher than Reb A, and also provides beverages and other food products with a more desirable sweet taste profile than the same foods sweetened with other potent sweeteners, such as other steviol glycosides ([0006]). 
Therefore, absent a showing that 0.5% water results in a different product, the claimed invention is merely an obvious variant over the prior art. 
Applicant has not presented any data showing criticality of the claimed ranges. The prior art teaches all the claimed components in similar amounts. Bell further teaches that Reb M is known in the art to replace other steviol glycosides as Bell teaches that rebaudioside M has a sweetness intensity significantly higher than Reb A, and also provides beverages and other food products with a more desirable sweet taste profile than the same foods sweetened with other potent sweeteners, such as other steviol glycosides ([0006]). There is nothing unexpected, absent a showing otherwise, regarding varying the amounts of each component to result in a desired taste profile. All the components are known in the art as sweeteners and flavorings, and therefore one of ordinary skill in the art can easily vary the amounts through routine experimentation to result in a desired taste, which is well understood, routine and convention in the art. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A COX/Primary Examiner, Art Unit 1791